DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 6/16/2022.  As directed by the amendment, claims 1-4, 9-13, 20-23 and 27-31 have been amended, claims 5-7, 14-17, 24-26 and 32-34 have been cancelled, and claims 35-38 have been added. As such, claims 1-4, 8-13, 18-23, 27-31 and 35-38 are pending in the instant application.
Applicant has amended the specification to address the objections thereto, which are hereby withdrawn.
Applicant has amended the claims to address minor informalities; the objections to the claims are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Heslin on 9/2/2022.
The application has been amended as follows: 
Claim 1 amended as follows:

A pressure safety device for use with a bag valve mask (BVM) including a bag assembly having a bag connector for detachably mating to a mask connector on a patient mask, said pressure safety device comprising: 
a housing having a bag port, a mask fitting, and a flow path from the bag port to the mask fitting, wherein the bag port is configured to detachably connect to the bag connector on the BVM and the mask fitting is configured to detachably connect to the mask connector on the BVM; and 
an automatic flow reduction valve located in the flow path in the housing and configured to impede flow when a pressure or flow rate on a bag connector side of the automatic flow reduction valve exceeds a maximum threshold value; 
wherein the automatic flow reduction valve comprises a deformable seal having an open position and a closed position wherein the deformable seal is configured to deform to fully block the flow path in response the pressure or flow rate exceeding the maximum threshold value;
wherein the deformable seal is in an unstressed configuration in the open position and in a stressed configuration in the closed position; 
wherein the deformable seal comprises a conical periphery configured to evert from the unstressed configuration to the stressed configuration in response the pressure or flow rate exceeding the maximum threshold value.

Claim 2, lines 1-2, deleted “the deformable seal  is configured to fully seal the openings when”
Claim 3, lines 1-2, deleted “the deformable seal is configured to fully seal the openings when”
Amended claim 4 as follows:
The pressure safety device of claim 1, wherein the automatic flow reduction valve comprises an umbrella valve including a support plate with flow openings therethrough, wherein the deformable seal is coupled to the support plate, wherein the deformable seal is positioned above the flow openings in the open position and s the flow openings in the closed position, and wherein the conical periphery is configured to evert to fully seal the openings in response to the pressure or flow rate exceeding the maximum threshold value.

Claim 10 amended as follows:
A method for modifying a bag valve mask (BVM) including a bag assembly having a bag connector for detachably mating to a mask connector on a patient mask, said method comprising: 
providing a pressure safety device (PSD) having a bag port and a mask fitting and a flow path from the bag port to the mask fitting; and 
connecting the bag port and the mask fitting of the PSD to the bag connector and the mask connector of the BVM, respectively; 
wherein the PSD is configured to impede breathing gas flow from the BVM to the breathing mask when a pressure or flow rate of the breathing gas entering the bag port of the PSD exceeds a maximum threshold value;
wherein the PSD comprises a deformable seal having an open position and a closed position, wherein the deformable seal is configured to deform to fully block the flow path in response the pressure or flow rate exceeding the maximum threshold value;
wherein the PSD comprises an umbrella valve including a support plate with flow openings therethrough, wherein the deformable seal is coupled to the support plate, wherein the deformable seal has a conical periphery and is positioned above the flow openings in the open position and covers the flow openings in the closed position, and wherein the conical periphery is configured to evert to fully seal the openings in response to the pressure or flow rate exceeding the maximum threshold value.

Cancelled claim 13
Amended claim 20 as follows:
A bag valve mask (BVM) assembly comprising: 
a manifold; 
a compression bag attached to deliver a breathing gas to the manifold; a breathing mask attached to receive the breathing gas from the manifold; and 
an automatic flow reduction valve located on a flow path in the manifold between the compression bag and the breathing mask, said automatic flow reduction valve being configured to impede flow when a flow rate or a pressure on the compression bag side of the automatic flow reduction valve exceeds a maximum threshold value; 
wherein the automatic flow reduction valve comprises a deformable seal having an open position and a closed position wherein the deformable seal is configured to deform to fully block the flow path in response the pressure or flow rate exceeding the maximum threshold value;
wherein the deformable seal is in an unstressed configuration in the open position and in a stressed configuration in the closed position; 
wherein the deformable seal comprises a conical periphery configured to evert from the unstressed configuration to the stressed configuration in response to the pressure or flow rate exceeding the maximum threshold value.

Amended claim 23 as follows:
The BVM assembly of claim 20, wherein the automatic flow reduction valve comprises an umbrella valve including a support plate with flow openings therethrough, wherein the deformable seal is coupled to the support plate, wherein the deformable seal is positioned above the flow openings in the open position and s the flow openings in the closed position, and wherein the conical periphery is configured to evert to fully seal the openings in response to the pressure or flow rate exceeding the maximum threshold value.

Claim 27 amended as follows:
A method for delivering a breathing gas to a patient, said method comprising: 
placing a breathing mask over the patient's mouth
manually compressing a compression bag to deliver a flow of the breathing gas along a flow path to the breathing mask and to the patient; and 
fully blocking the flow of the breathing gas if a pressure or flow rate from the breathing bag resulting from manually compressing the compression bag exceeds a maximum threshold value, 
wherein fully blocking the flow comprises deforming a deformable seal from an open position to a closed position to fully block the flow path in response the pressure or flow rate exceeding the maximum threshold value;
wherein the deformable seal is in an unstressed configuration in the open position and in a stressed configuration in the closed position;
wherein the compression bag comprises an umbrella valve including a support plate with flow openings therethrough, wherein the deformable seal is coupled to the support plate, wherein the deformable seal has a conical periphery and is positioned above the flow openings in the open position and covers the flow openings in the closed position, and wherein the conical periphery is configured to evert to fully seal the openings in response to the pressure or flow rate exceeding the maximum threshold value.

Cancelled claims 30, 31 and 35-38

Allowable Subject Matter
Claims 1-4, 8-12, 18-23 and 27-29 are allowed. 
The following is an examiner’s statement of reasons for allowance: The Examiner agrees with Applicant’s Remarks filed 6/16/2022 regarding the previously-applied prior art of Horeczko and Bowden, and while Köhnke (US 4,167,184) teaches an automatic flow reduction valve with deformable seal (soft, resilient valve flap 20) (Figs. 1-9) having an open position (Fig. 4) and a closed position wherein the deformable seal deforms to fully block the flow path (any of Figs. 6-9), there is no teaching or motivation to substitute the valve of Köhnke with one as currently claimed, because the valve of Köhnke is closed based on the pressure on the patient side of the valve whereas a valve as claimed functions based on the pressure on the bag side of the valve, and there would have been no reason other than improper hindsight to modify Köhnke to function in a different manner. Accordingly, claims 1, 10, 20 and 27 are considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claim. Claims 2-4, 8, 9, 11, 12, 18, 19, 21-23, 28 and 29 depend from claim 1, 10, 20 or 27 and are considered patentable by virtue of their dependence from claim 1, 10, 20 or 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785